Citation Nr: 1112286	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  05-34 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for headaches, to include as due to inservice head trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to October 1968.  


This matter was most recently before the Board of Veterans' Appeals (Board) in October 2010, at which time it was remanded to VARO in Waco, Texas, through the VA's Appeals Management Center (AMC) in Washington, DC.  The purpose of such remand was to obtain clarifying medical opinion evidence from a VA examiner as to the linkage, if any, between the Veteran's claimed headaches and his period of service, including an inservice head wound, and following the AMC's attempts to complete the requested development, the case has since been returned to the Board for further review. 

This appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on his part.


REMAND

On remand, the VA examiner who had examined the Veteran and opined as to the relationship of his claimed headaches to military service in April 2010 was unavailable.  As a result, the Veteran underwent a further examination by a separate VA physician, an internist, in December 2010, who offered a diagnosis of headaches, not otherwise specified.  In terms of the requested nexus opinion, the VA examiner indicated that she was unable to resolve the question of whether the Veteran's headaches were due to his military service without resort to mere speculation, noting that her review of service medical records revealed no documentation of a shrapnel wound or headaches.  She noted further that, if further clarification was necessary, a neurology examination was recommended.  No reasons other than as set forth in the preceding sentence were noted for the inability to offer an opinion.  

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court of Appeals for Veterans Claims (Court) held that, when a VA medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the Board's decision, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; and when the record leaves the issue in doubt, it is the Board's duty to remand for further development.  The Court further indicated there must be some assurance that VA exhausted all due diligence in seeking relevant medical information that may have a bearing on the requested opinion, and the examiner must explain the basis for such an opinion that he cannot comment conclusively.  The Court recognized, however, there will be times when this requested opinion simply cannot be provided, such as when it cannot be determined from current medical knowledge that a specific inservice injury or disease can possibly cause the claimed condition or that the actual cause cannot be selected from multiple potential causes.

Here, insufficient reasons for the lack of an opinion are provided and it is evident that the VA examiner seemingly ignored the Board's specific notations that the Veteran complained of headaches on the initial postservice VA medical examination in March 1969 in association with an inservice shrapnel wound to his head.  See Stegall v. West, 11 Vet. App. 268, 270-71(1998).  While the December 2010 examiner may be correct in noting that service treatment records fail to identify a shrapnel wound or headaches, no reference was made to the January 1970 grant of service connection for a scalp scar with bony defect, based on the Veteran's accepted account a inservice shrapnel wound of the head and documentation verifying his receipt of the Purple Heart medal due to an injury received in combat.   

The Board finds that the mere speculation language of the December 2010 opinion by the VA examiner to be insufficient and that, pursuant to Jones, supra, remand of this matter to the AMC for an additional VA examination and nexus opinion by a VA neurological examiner is required.  Accordingly, the case is REMANDED for the following actions:

1.  Obtain all records of VA medical treatment, not already on file, which were compiled at VA facilities since October 2010.

2.  Thereafter, afford the Veteran a VA neurological examination by a VA clinician who has not previously evaluated or treated him, in order to ascertain the nature and etiology of his headaches.  Such examination should entail the taking of a complete medical history, as well as the conduct of a clinical examination and any diagnostic testing deemed necessary by the examiner.  The claims folder in its entirety is to be furnished to the VA examiner and the report of such examination should include a statement by the VA examiner that the claims folder was received and reviewed.

Specific notice is provided to the VA examiner with respect to the Veteran's inservice shrapnel wound to the head sustained in combat, the Veteran's receipt of the Purple Heart for a combat wound, his complaints of headaches in association with the head wound on the initial postservice VA medical examination in March 1969, and the subsequent grant of service connection for a scalp scar with bony defect due to an inservice head wound.  

Following a review of the relevant medical evidence in the claims file, the clinical evaluation and any tests that are deemed necessary, the VA neurological examiner is requested to address the following question:

Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's headaches originated during his period of military service or are otherwise attributable to any event thereof, including the conceded inservice shrapnel wound of the head?

Use by the examiner of the at least as likely as not language in responding is required.

The examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim; less likely weighs against the claim.

The examiner is also requested to provide a rationale for any opinion expressed.  If a conclusion cannot be reached without resort to speculation, the examiner should so indicate in the prepared examination report and the reasons why.

3.  Lastly, readjudicate the Veteran's claim for service connection for headaches, to include as due to inservice head trauma, based on all of the evidence of record and all governing legal authority.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and a reasonable period in which to respond, before the record is returned to the Board for further review.

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional development.  No inference should be drawn regarding the final disposition of the claim(s) in question as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


